Citation Nr: 1526047	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 7, 2005 for the assignment of a 20 percent rating for left knee arthralgia with degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which implemented the Board's July 2010 decision to grant an increased rating of 20 percent for left knee arthralgia with degenerative changes, and assigned an effective date of July 7, 2005.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.


FINDINGS OF FACT

1.  The RO originally granted service connection for a left knee disability, secondary to the right knee in a July 1986 rating decision assigning a 10 percent disability rating.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.

2.  The RO denied an increased rating higher than 10 percent for the left knee disability in a May 1990 rating decision.  The Veteran filed a notice of disagreement with this decision; but after he was issued a statement of the case, he did not appeal the decision; nor has he asserted clear and unmistakable evidence in the May 1990 rating decision.

3.  In September 1994 the RO denied an increased rating higher than 10 percent for the left knee disability.  This decision was appealed to the Board, which, eventually, in March 2004 also denied an increased rating higher than 10 percent for left knee arthralgia with degenerative changes.  The Veteran did not appeal the March 2004 Board decision; nor has he asserted clear and unmistakable evidence in the March 2004 decision.  

4.  The Veteran filed his most recent increased rating claim for left knee arthralgia with degenerative changes that was received by VA on July 7, 2005.

2.  Resolving all doubt in the Veteran's favor, it was factually ascertainable within one year prior to the July 7, 2005 increased rating claim that a 20 percent rating for the left knee disability was warranted.  


CONCLUSION OF LAW

The criteria for an effective date of July 7, 2004, but not earlier, for an increased rating of 20 percent for left knee arthralgia with degenerative changes are met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

RO letters dated in October 2005 and September 2008 notified the Veteran of the criteria to substantiate his claim for an increased rating for his left knee disability.  The Veteran did not receive a notice letter regarding the criteria for assigning effective dates in the letters addressing his left knee disability.  However, the Veteran and his representative have demonstrated that they understand the criteria needed to substantiate the claims on appeal by the testimony and statements submitted in the record.  Specifically the Veteran indicated on a September 2010 notice of disagreement and December 2012 VA Form 9 that the effective date for the increased rating for the left knee disability should be March 6, 1986, the date of his original service connection claim.  He also testified at the Board hearing that he has had the same problems in his knee since 1986.  Therefore, he is essentially arguing that the effective date of 1986 should be granted based on the date of claim and the date entitlement arose for an increased rating for his left knee disability.  While he acknowledged at the Board hearing that the effective date issue was confusing, the Veterans Law Judge described in detail the criteria for assigning an earlier effective date for a disability rating.  The Veteran has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The RO also has provided him with VA examinations addressing all the relevant criteria.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in April 2015, in which he presented oral argument regarding his claim for an earlier effective date for the 20 percent rating assigned for his left knee disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the VLJ and the Veteran's representative acknowledged that the claim for an earlier effective date for an increased rating for the left knee was on appeal and the Veteran provided testimony as to why he believed the effective date for the 20 percent disability rating should go back to March 1986.  The VLJ asked the Veteran questions regarding any treatment records for his left knee disability within one year of his July 2005 claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Effective Date for 20 Percent Rating for Left Knee Disability

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

The RO assigned an effective date of July 7, 2005 for the grant of a 20 percent disability rating for a left knee disability based on the date of receipt of a letter submitted from the Veteran noting that he was requesting an increased rating for his left knee disability that had worsened in severity.

A Board decision in July 2010 actually granted the increased rating of 20 percent for the left knee disability, with the RO later implementing the Board's decision and assigning the effective date of July 7, 2005 in August 2010.  The Board decision noted that while the Veteran's left knee disability had previously been rated based on limitation of motion due to arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the more appropriate diagnostic code was 38 C.F.R. § 4.71a, Diagnostic Code 5258 for knee impairment with cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, which is rated as 20 percent disabling.  

Within one year of the Veteran's July 2005 claim, however, VA treatment records dated in January 2005 and June 2005 show that the Veteran continued to experience severe pain in his knees and was issued a cane and a knee brace.  Private treatment records also show that the left knee was aspirated in May 2005 and August 2005, and that the Veteran received cortisone injections in the left knee in May 2005, but still had swelling.  An October 2004 private treatment record notes that the Veteran was using a cane at that time.  A May 2005 private treatment record also notes that the Veteran had increased pain in the left knee and also states that his left knee would lock.  

Resolving all doubt in the favor of the Veteran, the Board finds that it was factually ascertainable that the Veteran's left knee disability met the criteria for a 20 percent rating, effective one year prior to his increased rating claim, i.e., July 7, 2004.  Specifically the evidence showed severe pain and locking in the left knee, which includes some of the impairment mentioned in the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 for knee impairment with cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, which is rated as 20 percent disabling.  Therefore, July 7, 2004 is the effective date for the 20 percent rating for the left knee disability.  

The Veteran has argued that the effective date of his 20 percent rating for the left knee disability should go back to March 1986, as this was the date of his original service connection claim for a left knee disability.  The record shows that the Veteran did, in fact, submit his original service connection claim for a left knee disability that was received by the RO on March 6, 1986.  A July 1986 rating decision granted service connection for the left knee disability assigning a 10 percent disability rating.  The Veteran did not appeal this rating decision, however; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO denied an increased rating higher than 10 percent for the left knee disability in May 1990.  The Veteran filed a notice of disagreement with this decision; but after a statement of the case was issued, did not submit a VA Form 9 to appeal the decision within one year of the May 1990 decision (or 60 days after the July 1990 statement of the case).  Therefore, the May 1990 decision is final, as well.  Id.

The RO also denied an increased rating for a left knee disability in a September 1994 rating decision, which the Veteran appealed to the Board.  Eventually in March 2004, the Board denied an increased rating higher than 10 percent for the left knee disability.  The Veteran did not appeal this decision, either; so the March 2004 Board decision also is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran has not asserted clear and unmistakable evidence in any of the above-mentioned final decisions.

After the Board issued the March 2004 decision, with no formal or informal claim actually filed by the Veteran, the RO also issued a March 2004 rating decision "implementing" the Board's March 2004 decision and again denied an increased rating higher than 10 percent for the left knee disability.  This was unnecessary as the Board's decision was to deny the increased rating claim for the left knee disability and there was no further matter for the RO to decide with respect to the left knee disability.  While evidence within one year of the March 2004 RO decision arguably shows that entitlement to a 20 percent rating for the left knee was warranted, as discussed below, this did not have the effect of making the Veteran's previous claim pending, as the Board had already issued a decision on the matter, and 38 C.F.R. § 3.156 (b) addressing pending claims in new and material evidence cases, does not apply to Board decisions.  

Therefore, the earliest possible effective date for the Veteran's 20 percent rating for his left knee disability was within one year prior to his July 2005 claim, which as noted above, has been granted.  There is no basis in the law for an effective date earlier than July 7, 2004.


ORDER

Entitlement to an effective date of July 7, 2004, but no earlier, for the grant of a 20 percent rating for left knee arthralgia with degenerative changes is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


